Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US20210048525A1) in view of Qiu (US20200240775A1).

	In regards to claim 1, Lai teaches an advanced driver assistance calibration device for vehicle comprising a target device (Lai: Fig. 28&29), and 
	a first laser wheel clamp and a second laser wheel clamp respectively disposed on two front wheels of the vehicle(Lai: Fig. 29 element 600; Para 157 “One wheel hub clamp 600 is installed on each rear wheel of the to-be-calibrated automobile 500. Each wheel hub clamp 600 is provided with a point laser 700. Each point laser 700 is configured to emit a point laser beam 701 to the corresponding scale plate 62”)
	a first scale and a second scale disposed on the target device, which are symmetrically distributed on both sides of a center of a crossbeam of the target device(Lai: Fig. 29 element 62; Para 153 “The two scale apparatuses 60 are respectively installed on two opposite ends of the guide rail 51 and are symmetrically disposed relative to a central line 01 of the guide rail 51. Each scale apparatus 60 includes a scale plate 62 and a reflection mirror 64. The scale plate 62 is connected to the reflection mirror 64 and is located right above the reflection mirror 64. The reflection mirror 64 is configured to reflect a laser beam. The scale plate 62 is configured to determine the location at which the laser beam is projected on the reflection mirror 64”)
Yet Lai do not teach wherein a third scale and a fourth scale are disposed on the first laser wheel clamp and the second laser wheel clamp respectively, and a first laser and a second laser are disposed on the first scale and the second scale respectively
However, in the same field of endeavor, Qiu teaches wherein a third scale and a fourth scale are disposed on the first laser wheel clamp and the second laser wheel clamp respectively, and a first laser and a second laser are disposed on the first scale and the second scale respectively (Qiu: Fig. 7&8 elements 430&4300; Para 92 “Referring to both FIG. 7 and FIG. 8, the laser 400 is a wheel laser, including an emitting portion 410, an installing shaft 420, and an observing target 430. The emitting portion 410 is configured to emit a laser beam, and the emitting portion 410 includes a switch 4102 for turning on or turning off the emitting portion 410. The installing shaft 420 is installed on the emitting portion 410 for installing the wheel laser 400 on a wheel of the automobile. The observing target 430 is mounted on the emitting portion 410. The observing target 430 is a rectangular plate, and includes an observing target face 4300 for displaying a position of a laser beam reflected back through the reflecting mirror 200. An emitting hole 4302 is provided at a center of the observing target face 4300 for allowing a laser beam to be The observing target face 4300 of each of the two laser 400 is provided with a horizontal scale. The two lasers on the guide rail 202 respectively emit a laser beam, and the two laser beams are respectively projected on the observing target faces 4300 of the lasers 400”)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify advanced driver assistance calibration device of Lai with the feature of wherein a third scale and a fourth scale are disposed on the first laser wheel clamp and the second laser wheel clamp respectively, and a first laser and a second laser are disposed on the first scale and the second scale respectively disclosed by Qiu. One would be motivated to do so for the benefit of “demarcating a center line of an automobile body facilitating a demarcation operation” (Qiu Para 8) which “during four-wheel alignment and calibration of an advanced driver assistant systems (ADAS), etc., a center line of an automobile body is required to be demarcated, to facilitate subsequent placement of a calibration device” (Qiu Para 3).

In regards to claim 2, the combination of Lai and Qiu teaches the advanced driver assistance calibration device for vehicle according to claim 1, and Lai further teaches the crossbeam of the target device is horizontal when the advanced driver assistance calibration device for vehicle is in a hardware calibration process (Lai: Fig. 28&29 element 51; Para 154 “Referring to FIG. 28, when used, a fixing rod of a pattern plate 300 may be inserted in the clamping apparatus 40. A radar calibration plate 400 may be mounted on the mounting member 532. A horizontal position of the clamping apparatus 40 may be precisely adjusted by using the location adjusting apparatus 20, so that the pattern plate 300 may be moved to a needed location. the guide rail 51”; i.e. the figure show the crossbeam of the target device is horizontal when the advanced driver assistance calibration device for vehicle is in a hardware calibration process) while Qiu further teaches the distance between the first laser and the second laser is adapted to the width of the vehicle so that the reading of the third scale is equal to the reading of the fourth scale, and the reading of the first scale is equal to the reading of the second scale (Qiu: Para 98 “Two lasers are respectively mounted on the guide rail 202. The two lasers are mounted at two positions that are symmetrically disposed relative to a center point of the guide rail 202. The positions at which the lasers are mounted can be known with the help of the horizontal scales that are respectively disposed on both sides of the guide rail 202. The two laser 400 are respectively mounted on the rear wheels or the front wheels, optionally through wheel clamps. The observing target face 4300 of each of the two laser 400 is provided with a horizontal scale. The two lasers on the guide rail 202 respectively emit a laser beam, and the two laser beams are respectively projected on the observing target faces 4300 of the lasers 400. Adjust position of the guide rail 202 (or the holder apparatus 100) and/or positions of the lasers on the guide rail 202, so that readings of laser points on the horizontal scales of the two lasers 400 are the same. Once the readings on the horizontal scales of the two lasers 400 are the same, the angle difference is removed using the method in the first step”; Para 99 “the two lasers 400 may be installed on wheels on both sides of the automobile 600, two laser beams equidistantly emitted using the wheels as reference points irradiate at the horizontal scales 2020 of the guide rail 202, and the guide rail 202 is moved to an appropriate position according to graduations of the horizontal scales 2020, so that readings of the irradiated lasers on both sides are the same, thereby facilitating initial demarcation of the center line of the automobile 600”).

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US20210048525A1) in view of Qiu (US20200240775A1) further in view of Stieff (US20190249985A1) and CANTADORI (US20190392610A1).

In regards to claim 3, the combination of Lai and Qiu teaches the advanced driver assistance calibration device for vehicle according to claim 1,
	Yet the combination of Lai and Qiu do not teach when the advanced driver assistance calibration device for vehicle is in a software calibration process, further comprising: 
a software calibration device for software calibration on a camera and radar sensor of the vehicle;
wherein the vehicle is coupled to the software calibration device via a diagnostic connector.
	However, in the same field of endeavor, Stieff teaches when the advanced driver assistance calibration device for vehicle is in a software calibration process, further comprising: 
a software calibration device for software calibration on a camera and radar sensor of the vehicle(Stieff: Para 26 “a vehicle measurement system instrumentation fixture or support structure 100 is shown, having a vertical column 102 supporting a set of laterally spaced camera modules 104 a, 104 b associated with a vehicle measurement system, such as a vehicle wheel alignment or inspection system, together with at least one vehicle calibration assistance structure, consisting of a specialized target structure 400 a, 400 b, and/or an optical projector 500, utilized to facilitate a process for realigning or recalibrating one or more safety system sensors onboard a vehicle 10 undergoing a service procedure. The safety system sensors onboard the vehicle 10 may be any type of sensors known in the art for use in vehicle safety systems, for example, digital cameras, an imaging sensor, a laser sensor (LIDAR), or a radar sensor. The safety system sensors may be paired with an emitter, such as a laser emitter, an optical emitter, or a radar emitter to illuminate a field of view which is observed by the associated safety system sensor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the advanced driver assistance calibration device of the combination of Lai and Qiu with the feature of when the advanced driver assistance calibration device for vehicle is in a software calibration process, further comprising: a software calibration device for software calibration on a camera and radar sensor of the vehicle disclosed by Stieff. One would be motivated to do so for the benefit of “reducing the total number of fixtures required to complete a vehicle onboard sensor realignment or recalibration” (Stieff Para 8).
Yet the combination of Lai, Qiu and Stieff do not teach wherein the vehicle is coupled to the software calibration device via a diagnostic connector.
However, in the same field of endeavor, CANTADORI teaches wherein the vehicle is coupled to the software calibration device via a diagnostic connector (CANTADORI: Para 106 “The calibration of the optical sensor 2, meaning the adjustment of the position of the optical axis, takes place by a calibration unit 30 that interfaces with the control unit 5. The calibration unit 30 is preferably part of the vehicle's 100 electronic control unit and it interfaces with the control unit 5 of the scan tool 20 through the connection to the EOBD diagnostic socket 31.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the advanced driver assistance calibration device of the combination of Lai, Qiu, and Stieff with the feature of the vehicle is coupled to the software calibration device via a 

	In regards to claim 4, the combination of Lai, Qiu, Stieff, and CANTADORI teaches The advanced driver assistance calibration device for vehicle according to claim 3, CANTADORI further teaches wherein the software calibration device comprises: 
	a memory storing an executable computer program (CANTADORI: Para 151 “the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device that are executed by a processor. A storage device may be, for example, a system, apparatus, or device (e.g., an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device) or any suitable combination of the foregoing”); 
a processor which is coupled with the memory(CANTADORI: Para 154 “These program instructions may be provided to a processor of a device, a special purpose information handling device, or other programmable data processing device to produce a machine, such that the instructions, which execute via a processor of the device implement the functions/acts specified”) for selecting a target computer program according to the type of the vehicle and executing the target computer program to perform software calibration on the camera and the radar sensor of the vehicle (CANTADORI: Para 121 “the operator can select the vehicle 100 to be calibrated, by choosing from different types of vehicles split into brands (manufacturers) and .

	In regards to claim 5, the combination of Lai, Qiu, Stieff, and CANTADORI teaches The advanced driver assistance calibration device for vehicle according to claim 3, CANTADORI further teaches wherein the software calibration device further comprises: 
a display unit for displaying a calibration result of the camera and the radar sensor(CANTADORI: Fig. 4 element 21; Para 120 “The portable device 20 has a screen 21 on which a graphical interface is displayed”).

In regards to claim 6, the combination of Lai, Qiu, Stieff, and CANTADORI teaches The advanced driver assistance calibration device for vehicle according to claim 3, CANTADORI further teaches wherein the processor is also used to update the computer program according to the type of vehicle(CANTADORI: Para 121 “the operator can select the vehicle 100 to be calibrated, by choosing from different types of vehicles split into brands (manufacturers) and models”; Para 122 “the portable device 20 performs such selection automatically or semi-Once the type of optical sensor 2 has been identified, the control unit 5 (in the scan tool 20) can determine the spatial measurement position that the monitor must assume with respect to the optical sensor 2 during calibration”; Para 17 “a method of calibrating an optical sensor mounted on board of a vehicle, comprising the steps of: positioning the vehicle in a test station consisting of a horizontal or inclined support zone for supporting the vehicle; arranging a projection surface for images or videos in front of said test station; identifying the type of said optical sensor; selecting in a memory an image or video associated with the type of said optical sensor; adapting or deforming the image or video selected in said memory (6) to the size of the projection surface; projecting the image or video selected or the adapted or deformed version thereof onto said projection surface; and adjusting the position of the optical axis of said optical sensor starting from said projected image or video”).

In regards to claim 7, the combination of Lai, Qiu, Stieff, and CANTADORI teaches The advanced driver assistance calibration device for vehicle according to claim 3, CANTADORI further teaches when the advanced driver assistance calibration device for vehicle is in a camera calibration process of the software calibration process, the height of the target device being adapted to the type of the vehicle(CANTADORI: Para 121 “the operator can select the vehicle 100 to be calibrated, by choosing from different types of vehicles split into brands (manufacturers) and models”; Para 122 “the portable device 20 performs such selection automatically or semi-automatically, asking the operator to confirm that the vehicle 100 detected is the correct one”; Para 123 “The operator also selects the ADAS system to be calibrated, specifically the optical sensor 2 to be calibrated. Also in this case, the selection can take place manually, automatically or semi-automatically”; Para 124 “These detection or selection steps of the vehicle 100 and of the type of optical sensor 2 to be calibrated are known in themselves and therefore are not the subject matter of this disclosure”; Para 125 “Once the type of optical sensor 2 has been identified, the control unit 5 (in the scan tool 20) can determine the spatial measurement position that the monitor must assume with respect to the optical sensor 2 during calibration”), while Lai further teaches a camera target pattern being fixed on the crossbeam of the target device(Lai: Fig. 29 element 300).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US20210048525A1) in view of Qiu (US20200240775A1), Stieff (US20190249985A1), CANTADORI (US20190392610A1), and further in view of Tang (US20200400782A1)

In regards to claim 8, the combination of Lai, Qiu, Stieff, and CANTADORI teaches the advanced driver assistance calibration device for vehicle according to claim 3,
Yet the combination of Lai, Qiu, Stieff, and CANTADORI do not teach when the advanced driver assistance calibration device for vehicle is in a radar sensor calibration process of the software calibration process, a radar laser being fixed on the target device, and laser light emitted by the radar laser being irradiated to a center of the radar sensor.
 when the advanced driver assistance calibration device for vehicle is in a radar sensor calibration process of the software calibration process, a radar laser being fixed on the target device, and laser light emitted by the radar laser being irradiated to a center of the radar sensor( Tang: Para 119 “the calibration laser 500 emits a laser beam to the on-board radar of the to-be-calibrated automobile, to implement positioning of the radar calibration auxiliary device 200. For example, the calibration laser 500 emits the laser beam onto the on-board radar, and the laser beam may be sent to a preset position on a surface of the on-board radar facing the bracket apparatus 100. Alternatively, the laser beam is sent to other positions that can be aimed at the on-board radar. This is not limited herein. For example, the calibration laser 500 is located at a central portion of the sliding member 30, and the laser beam emitted by the calibration laser passes through the center point of the sliding member 30. A height of the beam assembly and a horizontal position of the sliding member relative to the beam assembly are adjusted, so that the emitted laser beam falls on a center point of the above-mentioned surface of the on-board radar, that is, positioning of the radar calibration auxiliary device 200 is implemented. The radar calibration auxiliary device is aligned with the on-board radar, to further implement algorithm or software calibration on the on-board radar through the radar calibration auxiliary device 200”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the advanced driver assistance calibration device of the combination of Lai, Qiu, Stieff, and CANTADORI with the feature of when the advanced driver assistance calibration device for vehicle is in a radar sensor calibration process of the software calibration process, a radar laser being fixed on the target device, and laser light emitted by the radar laser being irradiated to a center of the radar sensor disclosed by Tang. One would be motivated to do so for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./
Examiner, Art Unit 3668                                                                                                                                                                                            

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668